Case 0:19-cv-61186-RS Document 12 Entered on FLSD Docket 10/01/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO: 19-cv-61186-Smith

 LAURA LAVECCHIA,

        Plaintiff,

 vs.

 HARLEY DAVIDSON
 FINANCIAL SERVICES, INC,

        Defendant.
                                      /

                                NOTICE OF PROPOSED SETTLEMENT

         Plaintiff hereby notifies the Court that Plaintiff and Defendant have settled this matter in

 principal and are awaiting the signature of both parties on the settlement documents. Plaintiff

 requests thirty (30) days to file the requisite dismissal notice.

                                                        Debt Shield Law
                                                        3440 Hollywood Blvd., Suite 415
                                                        Hollywood, FL 33021
                                                        Tel: 305-776-1805
                                                        Fax: 305-503-9457
                                                        legal@debtshieldlawyer.com
                                                        joel@debtshieldlawyer.com

                                                          /s/ Joel D. Lucoff
                                                        Joel D. Lucoff
                                                        Fla. Bar No. 192163
Case 0:19-cv-61186-RS Document 12 Entered on FLSD Docket 10/01/2019 Page 2 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO: 19-cv-61186-Smith

 LAURA LAVECCHIA,

        Plaintiff,

 vs.

 HARLEY DAVIDSON
 FINANCIAL SERVICES, INC,

       Defendants.
 ____________________________/

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 1, 2019, I filed the foregoing document with the
 Clerk of Court. I also certify that the foregoing document is being served this day on all counsel
 of record or pro se parties identified on the attached Service List in the manner specified, either
 via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
 authorized manner for those counsel or parties who are not authorized to receive electronically
 Notices of Electronic Filing.

                                                      /s/ Joel D. Lucoff
                                                      Joel D. Lucoff

 All Defendants

 Via transmission of Notices of Electronic Filing generated by CM/ECF




                                                 2
